I agree to the disposition made of this appeal as reflected by the opinion of Mr. Justice O'Quinn; and I concur in all the conclusions announced, with one exception: I cannot agree with the conclusion that J. T. Shelby and Mrs. Carrie Little were not disqualified as directors to ratify the deed to Brooks. I think that upon the undisputed facts, as stated by Judge O'QUINN, Mr. Shelby and Mrs. Little were both disqualified, as a matter of law, to ratify the deed to Brooks, because they were, in legal contemplation, directly and personally interested in the transaction, as claimed by the appellee.